

113 HRES 439 IH: Expressing the sense of the House of Representatives that a Global Marshall Plan holds the potential to demonstrate the commitment of the United States to peace and prosperity through poverty reduction in the United States and abroad.
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 439IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Ellison submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that a Global Marshall Plan holds the potential to demonstrate the commitment of the United States to peace and prosperity through poverty reduction in the United States and abroad.Whereas after World War II, the United States established a program to provide for the reconstruction of Europe, named after General George C. Marshall and commonly referred to as the Marshall Plan;Whereas by providing assistance to Europe through the Marshall Plan, the United States recognized the direct link between economic growth and political stability;Whereas in 1948, United States financial support of the Marshall Plan represented a generous 13 percent of the Federal budget;Whereas the Marshall Plan made possible new measures of international cooperation by promoting European economic integration which has enhanced the security, freedom, and prosperity of the United States and the world;Whereas the United States established foreign assistance programs, as prescribed by the Foreign Assistance Act of 1961, with a goal of the encouragement and sustained support of the people of developing countries in their efforts to acquire the knowledge and resources essential to development and to build the economic, political, and social institutions which will improve the quality of their lives;Whereas in announcing the Millennium Challenge Account on March 15, 2002, President George W. Bush stated The advance of development is a central commitment of American foreign policy. As a nation founded on the dignity and value of every life, America’s heart breaks because of the suffering and senseless death we see in our world. We work for prosperity and opportunity because they’re right. It’s the right thing to do.;Whereas the World Bank reports that 2,400,000,000 people worldwide live on less than $2 per day;Whereas the United States has one of the highest levels of poverty among industrialized countries;Whereas the United States should also work toward improving the life of its own poorest population, as 15 percent live below the Federal poverty level;Whereas 1,650,000 households in the United States are in extreme poverty, as defined by each person living on less than $2 per day;Whereas there are more than 47,000,000 persons living on incomes less than the Federal Poverty Level, including nearly 11,000,000 African-American persons, nearly 2,000,000 Asian persons, and more than 13,000,000 Hispanic persons;Whereas at the United Nations Millennium Summit in 2000, the United States joined more than 180 countries in committing to work toward the United Nations Millennium Development Goals to improve life for the world’s poorest people by 2015;Whereas more than halfway to the 2015 deadline to achieve the Millennium Development Goals, major advances in the fight against poverty and hunger have begun to slow or even reverse as a result of the global economic and food crises, a progress report by the United Nations has found;Whereas empowering people in the United States and abroad to support themselves will provide a solid foundation for global economic recovery;Whereas the economic gap between the rich and the poor is even greater today than it was following World War II, when the United States Congress deemed the Marshall Plan essential to the security of the United States;Whereas reducing poverty may assist in warding off harsh conditions that extremists may exploit to rally support for political violence;Whereas United States citizens and nongovernmental organizations have proposed a new Global Marshall Plan, including—(1)providing increased funding to eliminate poverty, homelessness, hunger, inadequate education, and health care domestically and globally in addition to restoring the global environment;(2)revising existing trade and other agreements in which the United States is currently involved so that such agreements favor improving the lives of the poor around the world, and approaching future agreements with like intent; and(3)providing training to children and adults worldwide in techniques of nonviolent communication, diversity, environmental sustainability, family and parental support, stress reduction, emergency health techniques, diet and exercise, and caring for others who are in need of help; andWhereas a Global Marshall Plan, embracing a strategy of generosity, would reaffirm the United States commitment to ending global and United States poverty: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the elimination of poverty and hunger should remain key foreign and domestic policy goals for the United States;(2)a Global Marshall Plan holds the potential to transform development assistance in a manner that would significantly reduce poverty; and(3)the President should implement a Global Marshall Plan to increase United States assistance towards the elimination of poverty.